Loud, C. J.,
concurring. —The admitted' facts upon this record are fatal to the relief sought. The plaintiff knew of the error or defect of which he now complains, and seeks relief by injunction at the time of the entry of judgment in the original action, and his refusal to rely upon this defect by the voluntary dismissal of his appeal, deprives him of the right now to be heard in equity to contest on this ground the validity of the judgment. In this view it is not necessary to consider or determine what may have been the duty of a court of law in the premises, as his knowledge and subsequent conduct in refusing to avail himself of a remedy at law, to which he had resorted, is a bar to the relief sought. The bill was properly dismissed.